DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent August 24, 2021, claim(s) 1-6 is/are pending in this application; of these claim(s) 1-6 is/are in independent form.  Claim(s) 1-6 is/are currently amended.	
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.  Applicant has amended claims 3, 4, and 5 in a broadening way and alters the scope of the claims so that the amended claims are not allowable.  See the claim interpretation in the rejection below.  For example, the claims recite contingent limitations in a method claim that are not necessary conditions that are required for the method under broadest reasonable .
Applicant’s arguments, see page 5 lines 20 – page 6 line 17, filed August 24, 2021, with respect to claims 4, 5, and 6 have been fully considered and are persuasive.  The objection of claims 4, 5, and 6 has been withdrawn.
Applicant’s arguments, see page 6 line 18 – page 7  line 25, filed August 24, 2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection of 3 (previously under 35 U.S.C. § 112(a)) has been withdrawn. 
Applicant’s arguments, see page 7 line 26 – page 8 line 34, filed August 24, 2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and “Dionigi” in view of “Leon”, wherein the respective references are:
Dionigi, Adriana, Carla Facco, Maria Grazia Tibiletti, Barbara Bernasconi, Cristina Riva, and Carlo Capella. "Ovarian metastases from colorectal carcinoma: Clinicopathologic profile, immunophenotype, and karyotype analysis." American journal of clinical pathology 114, no. 1 (2000): 111-122.
G Leon, Leticia, Elisa Giovannetti, Kees Smid, Bart PP van Houte, Axel R Hanauske, Giuseppe Giaccone, and Godefridus J Peters. "DNA copy number profiles correlate with outcome in colorectal cancer patients treated with fluoropyrimidine/antifolate-based regimens." Current drug metabolism 12, no. 10 (2011): 956-965
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Dionigi” in view of “Leon”, wherein the respective references are:
Dionigi, Adriana, Carla Facco, Maria Grazia Tibiletti, Barbara Bernasconi, Cristina Riva, and Carlo Capella. "Ovarian metastases from colorectal carcinoma: Clinicopathologic profile, immunophenotype, and karyotype analysis." American journal of clinical pathology 114, no. 1 (2000): 111-122.
G Leon, Leticia, Elisa Giovannetti, Kees Smid, Bart PP van Houte, Axel R Hanauske, Giuseppe Giaccone, and Godefridus J Peters. "DNA copy Current drug metabolism 12, no. 10 (2011): 956-965

As to claim 1, Dionigi teaches a method of detecting a gain in a copy number of at least one specific region on a human chromosome in a colorectal cancer patient (the preamble has little patentable weight), comprising:
obtaining a genomic DNA sample from a patient having colorectal cancer (Dionigi page 118 Table 4 title and footnote:  obtaining DNA from a colorectal carcinoma patient for Fluorescence in Situ Hybridization; see also the bottom of column 1 of page 116 under “Cytogenetic and FISH results”); 
…
detecting whether there is a gain in copy number in at least one region among 7q34, 13q12.2, and 13q14.11 (Dionigi page 118 Table 4 case 20a teaches that a tumor karyotype includes a gain in copy number of the entire chromosome 7; the Examiner argues the gain of the 7p15.3 region is at once envisaged from detecting the gain of the entire chromosome 7 region because a gain in the entire chromosome 7 carries with it gains in the 7p15.3 region within it).
However, Dionigi does not teach:
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue;
Nevertheless, Leon teaches:
 (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue);
Dionigi and Leon are in the same field of colorectal cancer diagnostics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dionigi to include the teachings of Leon because Comparative Genomic Hybridization has higher resolution for determining whether to give FOLFIRI treatment (See the Abstract of Leon).

As to claim 2, Dionigi teaches a method of detecting a gain in a copy number of 7p15.3 region and an absence of a gain of copy number of 8q24.1 region in a colorectal cancer patient (the preamble has little patentable weight; note that this particular claim makes no mention of FOLFOX vs. FOLFIRI treatments), comprising:
obtaining a genomic DNA sample from a patient having colorectal cancer (Dionigi page 118 Table 4 title and footnote:  obtaining DNA from a colorectal carcinoma patient for Fluorescence in Situ Hybridization; see also the bottom of column 1 of page 116 under “Cytogenetic and FISH results”);
…
(Dionigi page 118 Table 4 case 20a teaches that a tumor karyotype includes a gain in copy number of the entire chromosome 7; the Examiner argues the gain of the 7p15.3 region is at once envisaged from detecting the gain of the entire chromosome 7 region because a gain in the entire chromosome 7 carries with it gains in the 7p15.3 region within it).
However, Dionigi does not teach:
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue;
Nevertheless, Leon teaches:
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue);
Dionigi and Leon are in the same field of colorectal cancer diagnostics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dionigi to include the teachings of Leon because Comparative Genomic Hybridization has higher resolution for determining whether to give FOLFIRI treatment (See the Abstract of Leon).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the following reference, hereinafter referred to as “Leon”:  G Leon, Leticia, Elisa Giovannetti, Kees Smid, Bart PP van Houte, Axel R Hanauske, Giuseppe Giaccone, and Godefridus J Peters. "DNA copy number profiles correlate with outcome in colorectal cancer patients treated with fluoropyrimidine/antifolate-based regimens." Current drug metabolism 12, no. 10 (2011): 956-965.

	As to claim 3, Leon teaches a selection method of regimens (Leon abstract, selecting treatment regimens), for selecting between either a FOLFOX regimen or a FOLFIRI regimen for colorectal cancer, the method (Leon, page 958, title: correlating copy number diagnostics to outcomes in colorectal cancer) comprising:
(Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue) of the colorectal cancer (Leon, title: DNA from colorectal cancer patients);
wherein the specific region on the human chromosome is at least one region among 7p15.3 (this element is claimed in the alternative and does not need to be mapped), 7q34 (this element is claimed in the alternative and does not need to be mapped), 8q24.1 (this element is claimed in the alternative and does not need to be mapped), 8q24.2 (Leon page 958, column 2 line 17-24: measuring gains in chromosome region 8q24.21 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 8q24.1-q24.2 (Leon page 958, column 2 line 17-24: measuring gains in chromosome region 8q24.21 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 9q34.3, 13q12.2, 13q14.11, 13q22.1, 13q32.2-q32.3, 13q34, 20q12, 20q13.13, 20q13.2, and 20q13.3 (these elements are claimed in the alternative and do not need to be mapped); 
selecting the FOLFIRI regimen (Leon, abstract: a method for selecting a FOLFIRI treatment among other options) when the copy number of at least one region among 7q34, 8q24.1, 8q24.2, 8q24.1-q24.2 , 13q12.2, 13q14.11, 13q22.1, 13q32.2-q32.3, 13q34, 20q12, 20q13.13, 20q13.2, and 20q13.3 is gained (Leon page 958, column 2 line 17-24: distinguishing responders based on whether chromosome region 8q24.21 is gained or not); 
(this is a contingent limitation in a method claim that, by broadest reasonable interpretation, is not a condition that is not assumed to be met; see MPEP §  2111.04(II); note that only a subset of all the possible conditions are recited as contingent limitations in the claim);
selecting the FOLFOX regimen when the copy number of the 7p15.3 region is gained and the copy number of the 8q24.1 region is not gained (this is a contingent limitation in a method claim that, by broadest reasonable interpretation, is not a condition that is not assumed to be met; see MPEP §  2111.04(II); note that only a subset of all the possible conditions are recited as contingent limitations in the claim); and
treating the patient having colorectal cancer with the FOLFOX regimen or the FOLFIRI regimen on the basis of whether the copy number is gained or not (Leon page 958, column 2 line 17-24: treating patients as responders based on whether chromosome region 8q24.21 is gained or not).

	As to claim 4, Leon teaches a selection method of regimens (Leon abstract, selecting treatment regimens), for selecting between either a FOLFOX regimen or a FOLFIRI regimen for colorectal cancer, the method (Leon, page 958, title: correlating copy number diagnostics to outcomes in colorectal cancer) comprising:
measuring a gain in a copy number of a specific region on a human chromosome in a tumor tissue specimen (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue) of the colorectal cancer (Leon, title: DNA from colorectal cancer patients);
selecting the FOLFIRI regimen (Leon, abstract: a method for selecting a FOLFIRI treatment among other options) when the copy number of the specific region is gained, wherein the specific region on the human chromosome is at least one region among 7q34, 8q24.1, 8q24.2, 8q24.1-q24.2, 13q12.2, and 13q14.11 (Leon page 958, column 2 line 17-24: distinguishing responders based on whether chromosome region 8q24.21 is gained or not); and, 
treating the patient having colorectal cancer with the FOLFIRI regimen (Leon page 958, column 2 line 17-24: treating patients as responders based on whether chromosome region 8q24.21 is gained or not).

	As to claim 5, Leon teaches a selection method of regimens (Leon abstract, selecting treatment regimens), for selecting between either a FOLFOX regimen or a FOLFIRI regimen for colorectal cancer (Leon, page 958, title: correlating copy number diagnostics to outcomes in colorectal cancer), the method comprising:
measuring a gain in a copy number of a specific region on a human chromosome in a tumor tissue specimen of the colorectal cancer (Leon page 5 Figure 4 and caption: measuring copy number of each region on a human chromosome in colorectal cancer patients);
selecting the FOLFIRI regimen when the copy number of the specific region is not gained, wherein the specific region on the human chromosome is a 9q34.3 region (this is a contingent limitation in a method claim and, by broadest reasonable interpretation, is not necessarily a condition that is met see MPEP §  2111.04(II)); and,
treating the patient having colorectal cancer with the FOLFIRI regimen (Leon page 958, column 2 line 17-24: treating patients as responders to FOLFIRI based on whether chromosome region 8q24.21 is gained or not).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
 
Smith, David Hersi, et al. "Mechanisms of topoisomerase I (TOP1) gene copy number increase in a stage III colorectal cancer patient cohort." PloS one 8.4 (2013): e60613.
Pertinence: copy number variation at 20q12-q13.1 in colorectal cancer.

González-González, María, et al. "Association between the cytogenetic profile of tumor cells and response to preoperative radiochemotherapy in locally advanced rectal cancer." Medicine 93.26 (2014).
Pertinence: copy number gain 8q and 20q predicting response to chemotherapy in rectal cancer.

US 2011/0105341 A1: pertinent because it corresponds the WIPO document WO 2011056489 A2.



US 2011/0165577 A1:  pertinent because of biomarkers for selection of colorectal cancer patients for neo-adjuvant treatment including FOLFOX and FOLFIRI regiments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 19, 2021